Title: To Thomas Jefferson from David Austin, 14 September 1801
From: Austin, David
To: Jefferson, Thomas


Respected Sir/
Washington Sepr. 14th. 1801—
Will you forgive a second address on the subject of the place left by Mr Meredith? —
The considerations, by which this application is supported, are


1. 
The openings of providence in favor of the General Objects of my many addresses—


2. 
No Injury will be done to any man should the President comply with this request.—


3. 
No man can bring more intrinsic worth into the Councils of the Presidt.


4. 
It will aid to favor the Impression, that the Executive is not unfriendly to things tinged with Moral rectitude.


5—
The duties of the Office are easy; & I will presume to say, will be punctually & faithfully discharged.—


6.—
The emoluments of the Office would mightily relieve many good Citizens of the City, from the burthen of Gospel service: & they would accept this Office as a bequest from the President in this view.—


7. 
The Book keeper of the Department is of my acquaintance; I have passed my eye carelessly through the rotine of Official duty, & nothing would please me more, than the Presidents Authority to enter upon its course—


8—
I have a degree of influence over the Editors of the Washington Federalist; & think I could easily bring them, fully, to accord with the subsequent proceedings of Government; & thereby add one wheel more to the Machine of National Influence.—


Submitting, with all Cheerfulness to the Presidts. decision, subscribe with all esteem—
D: Austin
